Case: 1:19-cv-02628-JPC Doc #: 1-9 Filed: 11/11/19 1 o0f1. PagelD #: 25

CONSENT FORM

l. I consent and agree to pursue my claims for unpaid overtime and/or minimum wages
through the action filed against Ashtabula County dba Ashtabula County Nursing &

Rehabilitation Center.

2. I understand that this action is brought under the Fair Labor Standards Act and/or state
wage and hour laws. I hereby consent, agree and opt-in to become a plaintiff herein and
be bound by any judgment by the Court or any settlement of this action.

3. I intend to pursue my claim individually, unless and until the court or parties certify this
case as a collective or class action. If someone else serves as the class representative(s),
then I designate the class representative(s) as my agent(s) to make decisions on my behalf
concerning the litigation, the method and manner of conducting the litigation, the
entering of an agreement with Plaintiffs’ counsel concerning fees and costs, the entering
into a settlement agreement with my employer, and all other matters pertaining to this

action.

4, In the event the case is certified and then decertified, | authorize Plaintiffs’ counsel to use
this Consent Form to re-file my claims in a separate or related action against my

   

 

Date /
Full Name: Michelle Loudermilk
Street Address: 7516 Center Road
City, State, Zip: Ashtabula, OH 44004
Phone: 440-661-2943

Email: chellern91@msn.com

EXHIBIT

 
